                Case 21-50217-KBO   Doc 10-1   Filed 08/16/21   Page 1 of 3




                             EXHIBIT 1 TO ORDER




DOCS_DE:235153.1 57095/002
                  Case 21-50217-KBO                  Doc 10-1         Filed 08/16/21           Page 2 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE
    In re:                                                                      Chapter 7

    BAYOU STEEL BD HOLDINGS, LLC, et al.,1                                      Case No. 19-12153 (KBO)

                                     Debtors.                                   (Jointly Administered)

    GEORGE L. MILLER, in his capacity as Chapter 7                              Adv. Proc. No. 21-50217 (KBO)
    Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,

                                    Plaintiff,

    vs.

    PITTSBURGH LOGISTICS SYSTEMS, INC. dba
    PLS LOGISTICS SERVICES,

                                    Defendant.

                  STIPULATION REGARDING APPOINTMENT OF MEDIATOR

                    Plaintiff, George L. Miller in his capacity as chapter 7 trustee of Bayou Steel BD

Holdings, L.L.C., et al., (the “Plaintiff”), for the estates of the above-captioned debtors (the

“Debtors”) in the above-captioned cases pending under chapter 7 of title 11 of the United States

Code (the “Bankruptcy Code”), by and through his undersigned counsel and defendant

Pittsburgh Logistics Systems, Inc. (dba PLS Logistics Services) on (the “Defendant,” and

together with Plaintiff, the “Parties”), enter into this Stipulation Regarding Appointment of

Mediator (the “Stipulation”) and hereby stipulate and agree as follows:

             1.     Connor Bifferato, Esq. shall be appointed as the mediator (the “Mediator”) in this

adversary proceeding.

             2.     The mediation shall be conducted in accordance with the Local Rules of


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC, a Delaware
limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).


DOCS_DE:235153.1 57095/002                                      1
                Case 21-50217-KBO     Doc 10-1     Filed 08/16/21    Page 3 of 3




Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware and/or otherwise as may be agreed by the Parties and the Mediator. The Parties will

select a date for commencement of the mediation.

Dated: August 16, 2021                  PACHULSKI STANG ZIEHL & JONES LLP

                                         /s/ Peter J. Keane
                                         Bradford J. Sandler (DE Bar No. 4142)
                                         Andrew W. Caine (CA Bar No. 110345)
                                         Peter J. Keane (DE Bar No. 5503)
                                         919 North Market Street, 17th Floor, P.O. Box 8705
                                         Wilmington, Delaware 19899-8705 (Courier 19801)
                                         Telephone: (302) 652-4100
                                         Facsimile: (302) 652-4400
                                         Email: bsandler@pszjlaw.com
                                                    acaine@pszjlaw.com
                                                    pkeane@pszjlaw.com

                                        Counsel to Plaintiff George L. Miller,
                                        Chapter 7 Trustee

                                        and

                                        LAW OFFICE OF CURTIS A. HEHN

                                        /s/ Curtis A. Hehn__________________________
                                        Curtis A. Hehn (Bar No. 4264)
                                        1007 N. Orange St., 4th Floor
                                        Wilmington, DE 19801
                                        Telephone: (302) 757-3491
                                        Fax: (302) 295-4801
                                        Email: curtishehn@comcast.net

                                        Counsel to Defendant




DOCS_DE:235153.1 57095/002                    2
